Order filed January 10, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00672-CV
                                    ____________

                          VARENDA WILLIAMS, Appellant

                                            V.

           FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A
                        FANNIE MAE, Appellee


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 990662


                                       ORDER
       No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On October 18, 2011, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter's record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal on or before February
6, 2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.
                                          PER CURIAM